O’Malley, J.
(concurring). I agree with what is said respecting the unwarranted size of the record and the undue length of the trial. But I am less concerned with such features than with the more important question of whether the manner in which this trial was conducted accorded the defendant the fair trial to which he was entitled under the law. Notwithstanding the evidence fully warranted his conviction, sufficient alleged prejudicial matter is contained in the record to afford at least a basis of appeal. To affirm here, it is necessary, I think, that we do so under the provisions of section 542 of the Code of Criminal Procedure.
McAvoy, J., concurs.
Judgment affirmed.